                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00016-MR

RONALD MCCLARY,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                       ORDER
                                 )
MICHAEL BUTLER,                  )
                                 )
              Defendant.         )
________________________________ )


      THIS MATTER is before the Court on Defendant’s Motion for Leave to

Manually File Video an Exhibit. [Doc. 79].

      For the reasons stated in Defendant’s motion,

      IT IS HEREBY ORDERED that Defendant’s motion [Doc. 79] is

GRANTED. Defendant shall mail the Exhibit to the following address:



      U.S. District Court, Asheville Division
      Western District of North Carolina
      100 Otis Street, Room 309
      Asheville, NC 28801


      IT IS FURTHER ORDERED that within ten (10) days of this Order

Defendant shall make a copy of the Exhibit available for viewing by Plaintiff

through the staff at the facility at which Plaintiff is currently housed.
IT IS SO ORDERED.


               Signed: June 3, 2021
